Citation Nr: 1757125	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  17-44 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for generalized osteoarthritis.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1957 until May 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a VA medical opinion addressing the nature and etiology of the Veteran's arthritis is necessary before the issue can be adjudicated on the merits.  The Veteran contends that his arthritis began as a result of his exposure to extreme cold temperatures while on active duty in Germany.  See October 2015 Statement in Support of Claim.  The RO has not yet obtained a VA medical opinion on this matter.  The record shows that the Veteran currently has a diagnosis of osteoarthritis and that he has a family history of juvenile arthritis.  However, there is no clear indication in the record that the Veteran himself had juvenile arthritis prior to enlistment.  Furthermore, the Veteran's service treatment records have been destroyed in a fire and, as a result, there is no enlistment examination available for consideration.  Therefore, it is presumed that the Veteran was in sound physical health upon enlistment.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997); Doran v. Brown, 6 Vet. App. 283, 286 (1994) (the presumption of soundness attaches where a portion of the Veteran's STRs, including his service entrance examination report, are unavailable).

The Board acknowledges the November 2015 private opinion letter, in which Dr. C.L. noted the Veteran's family history of juvenile arthritis, and stated that the Veteran's arthritis "could" have been exacerbated by his exposure to cold temperatures during active duty in Germany.  However, this opinion was couched in terms of possibility rather than probability and was based on a history reported by the Veteran rather than a review of the record.  A statement that is speculative, general or inconclusive in nature cannot support a claim. Obert v. Brown, 5 Vet. App. 30 (1993).

In light of the Veteran's current diagnosis and his assertions of in-service onset, as well as the November 2015 opinion noting a family history of juvenile arthritis as a possible pre-existing disability, the Board finds that the low threshold requirement for a VA medical opinion has been met, and this matter will be remanded to obtain a VA opinion to address the etiology of the Veteran's generalized osteoarthritis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record suggests that the Veteran has received treatment at the St. Louis VA facility in Missouri.  The Board notes that no VA treatment records have been associated with the claims file.  Further, there is no indication that the RO considered VA treatment records in the August 2017 statement of the case.  On remand, the AOJ should obtain such records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify all VA and non-VA health care providers, other than those already associated with the claims file, and authorize VA to obtain non-VA records.  The RO shall obtain all available VA treatment records, to include those at VA's facilities in St. Louis, Missouri.

2. Obtain a medical opinion from an appropriate examiner addressing the etiology of the Veteran's arthritis. The need for a full VA examination is left to the discretion of the medical professional offering the opinion.  The VA examiner should review the Veteran's entire claims file, including the Veteran's post-service treatment records, as well as a copy of this Remand, in conjunction with the examination.  

The opinion provider should then opine as to the following: 

(a) Identify all disabilities related to arthritis found to be present.  For each diagnosed disability, to include osteoarthritis and juvenile arthritis, the examiner should opine as to whether it is clear and unmistakable (i.e. undebatable) that any arthritis disability preexisted service.

(b) If so, is it also clear and unmistakable (i.e. undebatable) that the disability was NOT aggravated beyond its natural progression during the Veteran's active duty service, to include extreme cold exposure? 

(c) For each disability where the answer to either (a) or (b) above is "no," assume as true that the Veteran did not enter service with that disability.  Based on this assumption, is it at least as likely as not (50 percent or greater probability) that such disability had its onset in, or is otherwise related to the Veteran's period of service, to include extreme cold exposure?

The opinion provider should consider and comment on the Veteran's lay statements regarding his exposure to cold temperatures while on active duty in Germany, as well as all other medical and lay evidence in the claims file.  The examiner should specifically consider and comment on the November 2015 private medical opinion regarding the family history of juvenile arthritis.

Any opinion expressed should be accompanied by a complete rationale.  

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



